t c memo united_states tax_court parviz lavi and madeline lavi petitioners v commissioner of internal revenue respondent docket no filed date gary s weinick for petitioners peggy gartenbaum and patricia a riegger for respondent memorandum opinion swift judge this matter is before us under rule on the parties’ disputed computations of the decision to be entered herein to reflect properly a settlement agreement the parties unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years at issue agreed to with regard to the tax adjustments in dispute and with regard to increased interest under sec_6621 the years before us in this case are and stipulations of settlement were filed by the parties on date and date respectively the computational dispute between the parties involves an interpretation of the stipulation of settlement filed on date the stipulation the stipulation provides among other things that respondent’s adjustments regarding the so-called arbitrage management tax_shelter scheme as those adjustments are set forth in respondent’s notice_of_deficiency for and are to be sustained although petitioners’ and tax years are closed for the filing by petitioners of claims for refund and although those years are not before us in this case the stipulation provides by way of settlement that petitioners’ income for is to be increased by dollar_figure which income relates to the netting into petitioners’ tax_year adjustments pertaining to arbitrage management that arose in and for and apparently for petitioners now attempt to offset against the tax adjustments agreed to in the stipulation alleged net operating losses nol's of dollar_figure and dollar_figure respectively from petitioners' closed and tax years which nol's do not relate to the arbitrage management adjustments the stipulation does not provide that petitioners would be allowed any nol deductions carried back from later years unrelated to the arbitrage management adjustments with regard to increased interest under sec_6621 the stipulation also states that such interest shall apply to adjustments relating to the purchase and sale of u s treasury bills and options for the tax_year ie to the adjustments relating to arbitrage management contrary to petitioners’ contention the stipulation does not provide for such increased interest to be applied to only percent of the income_tax deficiency relating to the arbitrage management adjustments generally taxpayers and respondent are held to their written stipulations regarding the manner by which disputed tax adjustments are to be settled 90_tc_315 petitioners have not established any justifiable basis for being relieved from the stipulation regarding the adjustments relating to arbitrage management further new issues generally are not to be raised in the process of making rule_155_computations 99_tc_121 affd 16_f3d_75 5th cir clearly in the context of the instant rule_155_computations the claimed nol deductions unrelated to petitioners' investment in arbitrage management constitute an impermissible new issue petitioners note that certain alternative computations that respondent made and exchanged with petitioners of a proposed settlement of the arbitrage management adjustments reflected that the nol's that petitioners now claim might be available as carryback loss deductions in computing petitioners’ taxable_income for and petitioners argue therefrom that respondent was on notice of the claimed nol's and that petitioners’ claim at this time to such carryback loss deductions for and should not be treated as raising a new issue to the contrary the record indicates that the and claimed nol's were reflected in respondent’s proposed alternative settlement computations on the basis and on the condition that petitioners’ and tax years were open for statute of limitation purposes for the filing of claims for refund and for audit by respondent when it was established that petitioners had not timely filed claims for refund for and and that those years were closed for both the filing of claims for refund and audit purposes petitioners’ entitlement to such claimed nol's disappeared and the claimed losses were properly eliminated from respondent’s proposed computations the mere fact that respondent in a case may be aware generally of claimed nol's arising in later years not before the court does not put respondent or the court on notice that such nol's are going to be claimed as carryback loss deductions to years that are in dispute in a case generally taxpayers are under an affirmative obligation to raise specifically such claimed carryback loss deductions as an issue so that respondent and the court can timely consider the merits thereof rule b 90_tc_1044 after years of negotiating tax adjustments relating to arbitrage management petitioners and their counsel agreed to the date settlement stipulation and petitioners now are not entitled to disavow the stipulation and to raise as new issues for their and tax years unrelated claimed nol's from and the record is clear that respondent's settlement position of which petitioners through counsel were aware provided that where the settlement reflected a netting in a single year of adjustments relating to a particular tax_shelter from a number of years increased interest under sec_6621 was to apply to percent of the tax_deficiency on the net adjustments not to just percent of the tax on such adjustments increased interest under sec_6621 is to be applied against percent of petitioners' income_tax deficiency for for the reasons stated the court will enter respondent’s proposed decision decision will be entered in accordance with respondent's rule computation
